Matter of Baker (2020 NY Slip Op 02356)





Matter of Baker


2020 NY Slip Op 02356


Decided on April 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 23, 2020

PM-60-20

[*1]In the Matter of Javonna Cierra Baker, an Attorney. (Attorney Registration No. 5167093.)

Calendar Date: April 20, 2020

Before: Egan Jr., J.P., Mulvey, Devine, Aarons and Pritzker, JJ. 


Javonna Cierra Baker, East Orange, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Javonna Cierra Baker was admitted to practice by this Court in 2013 and lists a business address in East Orange, New Jersey with the Office of Court Administration. Baker now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Baker's application.
Upon reading Baker's affidavit sworn to January 2, 2020, along with her amended affidavit filed with this Court on January 17, 2020, and upon reading the March 12, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Baker is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Mulvey, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that Javonna Cierra Baker's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Javonna Cierra Baker's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Javonna Cierra Baker is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Baker is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Javonna Cierra Baker shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.